           Case 4:20-cv-00345-BRW Document 7 Filed 05/26/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MICHAEL R. KING, #161847                                                               PLAINTIFF

v.                                  4:20CV00345-BRW-JTK

SMITH, et al.                                                                     DEFENDANTS

                                             ORDER

       Plaintiff has not responded to the Court’s April 20, 2020 Order directing him to pay the

$400 filing fee or file a Motion to Proceed in forma pauperis within thirty days. (Doc. No. 4) The

Court warned Plaintiff in the Order that failure to comply would result in the dismissal without

prejudice of his Complaint.1

       Rule LR5.5(c)(2) of the Rules of the United States District Courts for the Eastern and

Western Districts of Arkansas provides as follows:

       It is the duty of any party not represented by counsel to promptly notify the
       Clerk and the other parties to the proceedings of any change in his or her
       address, to monitor the progress of the case and to prosecute or defend the
       action diligently . . . . If any communication from the Court to a pro se
       plaintiff is not responded to within thirty (30) days, the case may be
       dismissed without prejudice. . . .

       In light of Plaintiff=s failure to respond, the Court finds that his Complaint should be

dismissed without prejudice for failure to prosecute. Accordingly,

       Accordingly, Plaintiff=s Complaint is DISMISSED without prejudice.

       IT IS SO ORDERED this 26th day of May, 2020.

                                              Billy Roy Wilson_________________
                                              UNITED STATES DISTRICT JUDGE




       1
         The copy of the Order sent to Plaintiff at his last-known address was returned to the Court
as undeliverable on April 29, 2020. (Doc. No. 5)



                                                 1
